Appellant was convicted of manslaughter and assessed the lowest punishment.
There are no bills of exception and no complaint of the court's charge. That appellant stabbed and cut deceased with his knife and killed him is an established fact and not disputed.
The testimony by the State was clearly sufficient to show appellant guilty of manslaughter, if not of murder, and to disprove appellant's claim that he killed deceased in self-defense; while the testimony of appellant, if believed, might have been sufficient to have authorized his acquittal. It was a question for the jury and they solved it against appellant. The charge of the court was full and apt submitting every issue in appellant's favor which was authorized or raised by the testimony. There is no complaint in any particular to the court's charge. Under the circumstances we are not authorized to disturb the verdict.
The judgment is, therefore, affirmed.
Affirmed.